Filed Pursuant to Rule 424(b)(3) Registration No. 333-127620-25 Supplement To Prospectus Supplement Dated March 2, 2006 (To Prospectus Dated November 17, 2005) $876,972,200 (Approximate at Time of Issuance) Asset-Backed Certificates, Series 2006-4 GSAA Home Equity Trust 2006-4 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, N.A. Master Servicer and Securities Administrator Deutsche Bank National Trust Company Trustee Countrywide Home Loans Servicing LP Avelo Mortgage, L.L.C. Servicers This is a supplement (the “Supplement”) to the prospectus supplement dated March 2, 2006 (the “Prospectus Supplement”) to the prospectus dated November 17, 2005 with respect to the GSAA Home Equity Trust 2006-4, Series 2006-4 Certificates. This supplement supersedes in their entirety the supplements dated March 14, 2008 and April 28, 2008 to the Prospectus Supplement. · In the table appearing on the cover of the Prospectus Supplement the lines relating to the Class B-1 Certificates, Class B-2 Certificates and Class B-3 Certificates are revised to add footnotes (12) and (13) as follows: Approximate Initial Approximate Initial Annual Initial Certificate Ratings(11) Class Class Principal Balance Certificate Interest Rate Type S&P Moody’s B-1 $22,304,000 6.11726%(9) Subordinate AA Aa2(12) B-2 $13,828,000 6.11726%(9) Subordinate A(12) A2(12) B-3 $8,921,000 6.11726%(9) Subordinate BBB(12) Baa2(12)(13) (12) The ratings on the Class B-1 Certificates, Class B-2 Certificates and Class B-3 Certificates have been downgraded as described in “Risk Factors—The Ratings on Certain Offered Certificates and Certain Non-offered Certificates Have Been Downgraded” below. (continued on following pages) THE CLASS B-2 CERTIFICATES AND CLASS B-3 CERTIFICATES ARE NOT OFFERED UNDER THE PROSPECTUS
